  Case 1:19-cv-02420-BMC Document 1 Filed 04/25/19 Page 1 of 10 PageID #: 1



Gerald Grunsfeld, Esq.
Lazar, Grunsfeld Elnadav, LLP
1795 Coney Island Avenue
Brooklyn, NY 11230
Telephone: (718) 947-7476
Attorney for Plaintiff


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  LIFEGUARD LICENSING CORP.


                           Plaintiff,                          COMPLAINT
                                                               Trial by Jury
              -against-                                        Demanded
  NAZIM MERCHANT and SOUTH HORIZON T-
  SHIRT CO LLC

                          Defendants,


         Plaintiff, LIFEGUARD LICENSING CORP. (“Lifeguard Corp.,”), by its attorneys, as and
for its Complaint against Defendants, allege as follows:
                                   NATURE OF THE ACTION

         1.     In this action, Plaintiff seeks damages based upon Defendants’ counterfeiting and
infringement of Lifeguard Corp.’s federally registered LIFEGUARD® trademarks (the “Marks”)
and based upon Defendants’ acts of unfair competition. Defendants are using counterfeiting and
infringing reproductions of the Marks on the same merchandise that Plaintiff uses the Marks and
are competing with Plaintiff in the same channels of trade.

                                             THE PARTIES

         2.     Plaintiff Lifeguard Corp. is a corporation organized under the laws of the State of
Delaware and maintains its principal place of business at 595 Madison Avenue, New York, NY
10022.

         3.     Upon information and belief, Defendant NAZIM MERCHANT is the owner of a t-
shirt company called SOUTH HORIZON T-SHIRT CO LLC.
  Case 1:19-cv-02420-BMC Document 1 Filed 04/25/19 Page 2 of 10 PageID #: 2



        4.       Upon information and belief, Defendant NAZIM MERCHANT resides in Texas.

        5.       Defendant SOUTH HORIZON T-SHIRT CO LLC is a Texas company specializing
in the sale of t-shirts.

        6.       Upon information and belief, Defendant NAZIM MERCHANT owns SOUTH
HORIZON T-SHIRT CO LLC and makes all decisions of significance for SOUTH HORIZON T-
SHIRT CO LLC.

        7.       Defendants sell their t-shirts from a fully interactive virtual store on Amazon.com
(“AMAZON”).

        8.       Upon information and belief, as of 2019, Defendants were listing several hundred
items for sale via a fully interactive virtual store on AMAZON.

        9.       Upon information and belief, as of 2019, this included large quantities of
“Lifeguard” t-shirts.

                                     JURISDICTION AND VENUE

        10.      Defendants target New York customers through their virtual AMAZON store.

        11.      Upon information and belief, Defendants have sold t-shirts to New York customers
through their virtual AMAZON store.

        12.      Upon information and belief, Defendants have sold t-shirts bearing the Marks, to
New York customers through their virtual AMAZON store.

        13.      Upon information and belief, Defendants have shipped t-shirts to New York
customers.

        14.      Upon information and belief, Defendants have shipped t-shirts bearing the Marks
to New York customers.

        15.      Upon information and belief, Defendants actively solicit and derive revenues from
customers located in the State of New York.
  Case 1:19-cv-02420-BMC Document 1 Filed 04/25/19 Page 3 of 10 PageID #: 3



       16.     The action arises under the Lanham Trademark Act, 15 U.S.C. §1051 et seq. (“the
Lanham Act”), and the common law of the State of New York. This Court has jurisdiction pursuant
to 28 U.S.C. §§ 1331, 1332, 1338 and 1367.

       17.     This Court has personal jurisdiction over Defendants because of the revenues they
have solicited and obtained from New York customers and because of the counterfeit/infringing
apparel they have shipped to New York, as outlined above in paragraphs 6-16.

       18.     Venue is proper in this District pursuant to 28 U.S.C. §1391.

                                FACTS COMMON TO ALL CLAIMS

Background on Lifeguard and the Lifeguard Mark

       19.     Lifeguard Corp., is the owner of the trademarks LIFE GUARD® (Reg. No.
355,543) for swim trunks, LIFEGUARD (Stylized)® (Reg. No. 562,509) for men's underwear,
LIFEGUARD® (Reg. No. 2,754,820) for a variety of goods in classes 18 (bags) and 25 ( clothing
and accessories) and LIFEGUARD® ( Reg. No. 3,800,325) for a variety of goods in class 25
(clothing and accessories). United States Patent and Trademark Office ("USPTO") printouts
illustrating Lifeguard's ownership of the Marks are attached hereto as Exhibit A.

       20.     Lifeguard Corp., directly and through its predecessors in interest, has been using
the Marks on apparel since 1937.

       21.     Each of the four Lifeguard Marks has been in continuous use in commerce for at
least five years since their registration with the USPTO.

       22.     Lifeguard Corp., does not directly manufacture or sell products bearing the Marks.
Rather, it licenses use of the Marks to a handful of carefully selected licensees.

       23.     Lifeguard Corp., continues to exercise significant oversight of its Licensees' use of
the Marks.

       24.     One of Lifeguard Corp.’s current licensees is Popularity Products, LLC (“PP”).
  Case 1:19-cv-02420-BMC Document 1 Filed 04/25/19 Page 4 of 10 PageID #: 4



       25.     The following is a non-exclusive list of items PP produces bearing the Marks:
hoodies, t-shirts, tank-tops, shorts, sweatpants, towels, tote bags, hats, wristbands, ashtrays, mugs,
shot glasses, keychains, playing cards, bottle opener etc.

       26.     PP and other licensees of the Marks have obtained revenues of many tens of
millions of dollars from selling products bearing the Marks.

       27.     Lifeguard Corp., has earned royalties of more than 14 million dollars from just two
of its many licensees.

       28.     As such, the Marks are famous, recognizable, and have achieved secondary
meaning.

       29.     Plaintiff has via counsel consistently sent cease and desist letters to any
persons/entities it has become aware of who have used the Marks without authorization.

       30.     Plaintiff has also filed several lawsuits seeking damages for trademark
counterfeiting/infringement against several entities that used their Marks without authorization.

Defendants’ Infringing Use of the Marks

       31.     Defendants have knowingly, willfully and without any authorization from Plaintiff,
marketed and sold clothing bearing infringing reproductions of the Marks in interstate and
intrastate commerce, including, sales to customers in New York.

       32.     Defendants are advertising and selling their Infringing Merchandise, which is often
identical in appearance, to merchandise sold by Plaintiff, using the exact same Mark as that owned
and federally registered by Lifeguard Corp. Thus, consumers are likely to be misled into believing
that the Counterfeiting/Infringing Merchandise sold by Defendants is genuine Lifeguard-branded
merchandise when in fact it is not.

       33.     Upon information and belief, the Infringing Merchandise sold by Defendants that
bears virtually identical replicas of the Marks is calculated to deceive the purchasing public into
believing that the Infringing Merchandise is manufactured, sold, authorized by and/or affiliated
with the Lifeguard mark and/or with Lifeguard Corp.
  Case 1:19-cv-02420-BMC Document 1 Filed 04/25/19 Page 5 of 10 PageID #: 5



       34.     Defendants’ sales of t-shirts bearing the Marks, sized to fit small children, precludes
any possibility that Defendants merely intended to designate their Lifeguarded-branded t-shirts as
t-shirts worn by lifeguards.

       35.     Defendants’ sales of the Infringing Merchandise have substantially undermined
Lifeguard Corp.’s lucrative license agreements with PP, as well as the LIFEGUARD® brand in
general.

       36.     Defendants’ actions have caused and will continue to cause Plaintiff significant
financial losses while simultaneously unjustly enriching them by the false association created by
their use of the Marks.

                                      FIRST CLAIM FOR RELIEF

                            (Trademark Infringement Under 15 U.S.C. §§1114)

       37.     Plaintiff repeats and re-alleges the allegations in the prior Paragraphs of the
Complaint as if fully set forth herein.

       38.     By their unauthorized use of a mark that is identical to or substantially
indistinguishable from the Marks, Defendants are trading on the Marks goodwill and reputation.

       39.     Defendants’ unauthorized use of the Marks constitutes counterfeiting and
infringement of federally registered trademarks and will likely confuse and deceive customers into
erroneously believing that Defendants and their merchandise are associated with and/or authorized
by Lifeguard Corp.

       40.     The acts and conduct of Defendants complained of herein constitute willful and
deliberate counterfeiting and infringement of the Marks, in violation of Section 32 of the Lanham
Act, 15 U.S.C. §§1114.

       41.     By reason of all the foregoing, Plaintiff is being damaged by Defendants’ willful,
unauthorized use of the Marks in the manner set forth above in an amount to be proven at trial.

       42.     Plaintiff seek statutory damages, attorneys’ fees and costs of this action pursuant to
15 U.S.C. § 1117.
  Case 1:19-cv-02420-BMC Document 1 Filed 04/25/19 Page 6 of 10 PageID #: 6



                               SECOND CLAIM FOR RELIEF



       (Trademark Counterfeiting Under Sections 32, 34, and 35, of the Lanham Act, 15 U.S.C.
       §§1114(l)(b), 1116(d), & 1117 (b)-(c))

       43.      Plaintiff repeats and re-allege the prior Paragraphs of the Complaint as if fully set
forth herein.

       44.      Without Plaintiff’ authorization or consent and having knowledge of Plaintiff’ sole
rights in The Trademarks, Defendants have distributed, advertised, offered, for sale and/or sold
counterfeit products to the consuming public in direct competition with Plaintiff, in or affecting
interstate commerce.

       45.      Defendants’ counterfeit products reproduce, counterfeit, copy, and colorably
imitate the Marks, or display spurious designations that are identical with, or substantially
indistinguishable from the Marks. Defendants have applied their reproductions, counterfeits,
copies, and colorable imitations to labels and advertisements intended to be used in commerce
upon or in connection with the sale, distribution, or advertising of Defendants’ counterfeit
products, which are likely to cause confusion, or to cause mistake, or to deceive.

       46.       Defendants’ unauthorized use of The Trademarks was done with notice and full
knowledge that such use was not authorized or licensed by Plaintiff, and that this would deceive
consumers into believing they were purchasing authorized merchandise bearing the true and
legitimate Trademarks. Defendants’ actions constitute willful counterfeiting of The Trademarks in
violation of 15 U.S.C. §§1114(l)(b), 1116(d), & 1117 (b)-(c)).

       47.      As a direct and proximate result of Defendants’ conduct, Plaintiff has suffered
damage to The Trademarks, and other damages in an amount to be proved at trial.

       48.      Plaintiff therefore seeks statutory damages, plus attorneys’ fees, plus punitive
damages.

                                     THIRD CLAIM FOR RELIEF
             (Unfair Competition and False Designation of Origin Under 15 U.S.C. §1125(a))
   Case 1:19-cv-02420-BMC Document 1 Filed 04/25/19 Page 7 of 10 PageID #: 7



            49.    Plaintiff repeats and re-alleges the allegations in the prior Paragraphs of the
Complaint as if fully set forth herein.

            50.    Plaintiff own all right, title and interest in and to the Lifeguard Marks and holds the
exclusive rights to market and sell clothing bearing the Lifeguard Marks.

            51.    Defendants’ conduct as alleged herein, including its use of the Marks on the
Infringing Merchandise, constitutes a false designation of origin as such conduct is likely to cause
confusion or to deceive consumers as to the origin, sponsorship, affiliation, connection and/or
association of Lifeguard and/or its Lifeguard Marks, with Defendants.

            52.    The Infringing Merchandise is calculated and intended to deceive and is likely to
deceive consumers into believing that they are Lifeguard’s products. The Infringing Merchandise,
which bears a virtually indistinguishable replica of the Lifeguard Marks, does not originate from
or have the approval or authorization of Lifeguard.

            53.    Defendants are capitalizing on and profiting from the likely consumer confusion
between their Infringing Merchandise and Lifeguard’s authentic LIFEGUARD® brand
merchandise.

            54.    The foregoing acts of Defendants constitute unfair competition in violation of
§43(a) of the Lanham Act, 15 U.S.C. §1125(a).

            55.    Plaintiff has sustained and is entitled to monetary damages in an amount to be
proved at trial.

            56.    Upon information and belief, Defendants have obtained gains, profits and
advantages as a result of its wrongful acts in an amount not yet determined or ascertainable and
said gains, profits and advantages rightfully belong to Plaintiff.

            57.    As such, Plaintiff is entitled to statutory and non-statutory damages to be decided
at trial.

                                       FOURTH CLAIM FOR RELIEF
                                       (Common Law Unfair Competition)
  Case 1:19-cv-02420-BMC Document 1 Filed 04/25/19 Page 8 of 10 PageID #: 8



        58.     Plaintiff repeats and re-alleges the allegations in the prior Paragraphs of the
Complaint as if fully set forth herein.

        59.     Plaintiff has expended substantial time, resources and effort to develop and obtain
an excellent reputation and goodwill for their Marks.

        60.     Defendants have knowingly and willfully appropriated the Marks in an effort to
create the false impression that the Infringing Merchandise are sanctioned by Plaintiff and in order
to arrogate unto itself all of the goodwill associated with Plaintiff and its Marks. Defendants’
unlawful acts in appropriating rights in Lifeguard Corp.’s registered trademarks were intended to
capitalize on the goodwill that accrued to the Marks, for Defendants’ own pecuniary gain, at
Plaintiff’s expense.

        61.     The Infringing Merchandise being sold by Defendants are calculated to and are
likely to create consumer confusion and to deceive and mislead consumers into believing that such
merchandise originated with or is authorized by Plaintiff, and has caused and is likely to cause
confusion as to the source of Defendants’ Infringing Merchandise, all to the detriment of Plaintiff.

        62.     Defendants committed the acts alleged herein intentionally, deliberately,
fraudulently, maliciously, willfully, wantonly and oppressively with the intent confuse the public
and to injure Plaintiff.

        63.     Plaintiff has suffered monetary damages in an amount to be determined at trial.

        64.     Upon information and belief, Defendants have obtained gains, profits and
advantages as a result of its wrongful acts in an amount not yet determined or ascertainable and
said gains, profits and advantages rightfully belong to Plaintiff.

                                     FIFTH CLAIM FOR RELIEF
                  (Unlawful Deceptive Acts and Practices- N.Y. Gen. Bus. Law §349)

        65.     Plaintiff repeats and re-alleges the allegations in the prior Paragraphs of the
Complaint as if fully set forth herein.

        66.     Defendants, without Plaintiff’ authorization or consent, and having knowledge of
Plaintiff’ prior rights in and to the Lifeguard Marks, manufactured, advertised, distributed, offered
  Case 1:19-cv-02420-BMC Document 1 Filed 04/25/19 Page 9 of 10 PageID #: 9



for sale and sold the Infringing Merchandise to the consuming public in direct competition with
Plaintiff.

          67.      Defendants’ use of the Marks is likely to cause and is causing confusion, mistake
and deception among the general purchasing public as to the origin of Defendants’ Infringing
Merchandise, and is likely to deceive the public into believing the Infringing Merchandise being
sold by Defendants originates from, is associated with, or is otherwise authorized by Plaintiff.

          68.      Defendants’ deceptive acts and practices involve public sales activities of a
recurring nature.

          69.      Plaintiff is entitled to statutory damages in an amount to be determined at trial and
attorneys’ fees and costs of this action.

                                            PRAYER FOR RELIEF

          WHEREFORE, Plaintiff demands judgment against Defendants as follows:

                1. An Order prohibiting Defendants from selling any products that infringe or
counterfeit the Marks.

                2. Directing that Defendants deliver for destruction all products in their possession
that infringe/counterfeit the Marks.

                3. Statutory Damages in an amount still to be determined but in the amount of at least
$2,000,000.

                4. Awarding Plaintiff its costs in this action together with reasonable attorneys’ fees
and expenses as provided for by 15 U.S.C. §1117.

                5. Awarding to Plaintiff such other and further relief as the Court may deem just and
proper.

             Dated: Brooklyn, New York
                   April 24, 2019

                                                        Lazar, Grunsfeld Elnadav, LLP
Case 1:19-cv-02420-BMC Document 1 Filed 04/25/19 Page 10 of 10 PageID #: 10




                                       By: _______/GG/_______________
                                          Gerald Grunsfeld
                                          Attorneys for Plaintiff
                                          1795 Coney Island Avenue
                                          Brooklyn, NY 11230
                                          (718) 947-7476
                                          Gerry@LGELaw.com
